EXHIBIT [LETTERHEAD OF ABN AMRO] Management Assessment of Compliance with Applicable Servicing Criteria 1. ABN AMRO Mortgage Group, Inc. (the “Servicer”) is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as set forth in Exhibit A hereto, in connection with the servicing of individual residential mortgage-backed transactions subsequent to January 1, 2006, where the Servicer has been appointed servicer and where the pool assets for such transactions are serviced by the Servicer on its Fidelity loan servicing system (the “Platform”) for the period January 1, 2007 through February 28, 2007. 2. The Servicer has engaged certain vendors (the “Vendors”) to perform specific, limited or scripted activities for the period January 1, 2007 through February 28, 2007. As set forth in Exhibit A hereto, the Servicer’s management has determined that these Vendors are not considered a “servicer” as defined in Item 1101(j) of Regulation AB, and the Servicer’s management has elected to take responsibility for assessing compliance with the servicing criteria applicable to each Vendor as permitted by Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations (Interpretation 17.06). As permitted by Interpretation 17.06, management has asserted that it has policies and procedures in place designed to provide reasonable assurance that the Vendors’ activities comply in all material respects with the servicing criteria applicable to each Vendor. The Servicer’s management is solely responsible for determining that it meets the SEC requirements to apply Interpretation 17.06 for the Vendors and related criteria; 3. Except as set forth in paragraph 4 below, the Servicer used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria for the period January 1, 2007 through February 28, 2007; 4. The criteria listed as Inapplicable Servicing Criteria on Exhibit A hereto are inapplicable to the Servicer based on the activities it performs with respect to individual residential mortgage-backed transactions involving the Platform; 5. For purposes of this certification, the following terms used in Exhibit A hereto shall have the following meanings: (i) Regarding 1122(d)(2)(iii), “related accounts” means one or more custodial accounts maintained pursuant to the agreement or agreements to which Servicer is a party; and “transaction agreements” means the agreement or agreements to which Servicer is a party. (ii) Regarding 1122(d)(3)(i) through (iv), “Reports to investors”; “investor reports” and “reports” each mean, where used, reports Servicer delivers to Purchaser or its agent, such as a master servicer; “investor” and “investors” each mean, where used, Purchaser or Purchaser’s agent, such as a master servicer; and “transaction agreements” means, where used, agreements to which Servicer is a party. (iii) Regarding 1122(d)(3)(i) (C) and (D), Servicer has no knowledge of, and is not responsible for, Commission filings, or books and records of others, such as trustees, investors or master servicers. 6. The Servicer has complied, in all material respects, with the applicable servicing criteria for the period January 1, 2007 through February 28, 2007; 7. The Servicer has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing for the period January 1, 2007 through February 28, 2007; 8. The Servicer has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria for the period January 1, 2007 through February 28, 2007; and 9. KPMG LLP, a registered public accounting firm has issued an attestation report on the Servicer’s assessment of compliance with the applicable servicing criteria for the period January 1, 2007 through February 28, 2007. 2007 By: /s/ Georganna C. Pate Name: Georganna C. Pate Title: First Vice President, Loan Administration Exhibit A – Fidelity Platform Jan-Feb 2007 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Servicer Performed by Vendor(s) for which Servicer is the Responsible Party Performed by subservicer(s) or vendor(s) for which Servicer is NOT the Responsible Party1 NOT performed by Servicer or by subservicer(s) or vendor(s) retained by Servicer2 General Servicing Considerations 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. X 1122(d)(1)(ii) If any material servicing activities are outsourced to third parties, policies and procedures are instituted to monitor the third party’s performance and compliance with such servicing activities. X 1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a back-up servicer for the loans are maintained. X 1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. X Cash Collection and Administration 1122(d)(2)(i) Payments on loans are deposited into the appropriate custodial bank accounts and related bank clearing accounts no more than two business days following receipt, or such other number of days specified in the transaction agreements. Xi Xii 1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. Xiii 1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. X 1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve accounts or accounts established as a form of overcollateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. X 1122(d)(2)(v) Each custodial account is maintained at a federally insured depository institution as set forth in the transaction agreements. For purposes of this criterion, “federally insured depository institution” with respect to a foreign financial institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act. X 1 Check only those criteria which are performed by subservicer(s) or vendor(s) retained by servicer 2 Check only those criteria which servicer does NOT (i) perform directly, (ii) take responsibility for the performance of by a Vendor, or (iii) retain subservicer(s) or vendor(s) to perform. SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Servicer Performed by Vendor(s) for which Servicer is the Responsible Party Performed by subservicer(s) or vendor(s) for which Servicer is NOT the Responsible Party1 NOT performed by Servicer or by subservicer(s) or vendor(s) retained by Servicer2 1122(d)(2)(vi) Unissued checks are safeguarded so as to prevent unauthorized access. X 1122(d)(2)(vii) Reconciliations are prepared on a monthly basis for all asset-backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations are (A) mathematically accurate; (B) prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (C) reviewed and approved by someone other than the person who prepared the reconciliation; and (D) contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. X Investor Remittances and Reporting 1122(d)(3)(i) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports (A) are prepared in accordance with timeframes and other terms set forth in the transaction agreements; (B) provide information calculated in accordance with the terms specified in the transaction agreements; (C) are filed with the Commission as required by its rules and regulations; and (D) agree with investors’ or the trustee’s records as to the total unpaid principal balance and number of loan serviced by the Servicer. X (A&B Only) X (C&D only) 1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. X 1122(d)(3)(iii) Disbursements made to an investor are posted within two business days to the Servicer’s investor records, or such other number of days specified in the transaction agreements. X 1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. X Pool Asset Administration 1122(d)(4)(i) Collateral or security on loans is maintained as required by the transaction agreements or related mortgage loan documents. Xiv Xv 1122(d)(4)(ii) Loans and related documents are safeguarded as required by the transaction agreements Xvi Xvii 1122(d)(4)(iii) Any additions, removals or substitutions to the asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. X 1122(d)(4)(iv) Payments on loans, including any payoffs, made in accordance with the related loans documents are posted to the Servicer’s obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e.g., escrow) in accordance with the related loans documents. Xviii Xix SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Servicer Performed by Vendor(s) for which Servicer is the Responsible Party Performed by subservicer(s) or vendor(s) for which Servicer is NOT the Responsible Party1 NOT performed by Servicer or by subservicer(s) or vendor(s) retained by Servicer2 1122(d)(4)(v) The Servicer’s records regarding the loans agree with the Servicer’s records with respect to an obligor’s unpaid principal balance. X 1122(d)(4)(vi) Changes with respect to the terms or status of an obligor's loans (e.g., loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. X 1122(d)(4)(vii) Loss mitigation or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the timeframes or other requirements established by the transaction agreements. X 1122(d)(4)(viii) Records documenting collection efforts are maintained during the period a loan is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the transaction agreements, and describe the entity’s activities in monitoring delinquent loans including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). X 1122(d)(4)(ix) Adjustments to interest rates or rates of return for loans with variable rates are computed based on the related loan documents. X 1122(d)(4)(x) Regarding any funds held in trust for an obligor (such as escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s loan documents, on at least an annual basis, or such other period specified in the transaction agreements; (B) interest on such funds is paid, or credited, to obligors in accordance with applicable loan documents and state laws; and (C) such funds are returned to the obligor within 30 calendar days of full repayment of the related loans, or such other number of days specified in the transaction agreements. Xx Xxi 1122(d)(4)(xi) Payments made on behalf of an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements. Xxii Xxiii 1122(d)(4)(xii) Any late payment penalties in connection with any payment to be made on behalf of an obligor are paid from the Servicer’s funds and not charged to the obligor, unless the late payment was due to the obligor’s error or omission. Xxiv Xxv 1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within two business days to the obligor’s records maintained by the Servicer, or such other number of days specified in the transaction agreements. Xxvi Xxvii 1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are recognized and recorded in accordance with the transaction agreements. X 1122(d)(4)(xv) Any external enhancement or other support, identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements. X Footnotes to Exhibit A Servicing Criteria i The servicer performs all of the criterion 1122(d)(2)(i) except for the lockbox function, which is a specific, limited activity. ii The vendor performs only the lockbox function for criterion 1122(d)(2)(i). iii The servicer under criterion 1122(d)(2)(ii) makes authorized disbursements on behalf of an obligor for escrowed amounts and to a master servicer and/or paying agent for their disbursement to investors. iv The servicer prepares and ships the required loan documents to the vendor that performs the custodian function. v The vendor performs the custodian function. vi The servicer prepares and ships the required loan documents to the vendor that performs the custodian function. vii The vendor performs the custodian function. viii The servicer performs all of the criterion 1122(d)(4)(iv) except for the lockbox function, which is a specific, limited activity. ix The vendor performs only the lockbox function for criterion 1122(d)(4)(iv). x The servicer performs all of the functions under criterion 1122(d)(4)(x) except for specific, limited tax and insurance monitoring activity performed by vendors. xi The vendors performs specific, limited tax and insurance monitoring functions for criterion 1122(d)(4)(x). xii The servicer performs all of the functions under criterion 1122(d)(4)(xi) except for specific, limited tax and insurance monitoring activity performed by vendors. xiii The vendors performs specific, limited tax and insurance monitoring functions for criterion 1122(d)(4)(xi). xiv The servicer performs all of the functions under criterion 1122(d)(4)(xii) except for specific, limited tax and insurance monitoring activity performed by vendors. xv The vendors performs specific, limited tax and insurance monitoring functions for criterion 1122(d)(4)(xii). xvi The servicer performs all of the functions under criterion 1122(d)(4)(xiii) except for specific, limited tax and insurance monitoring activity performed by vendors. xvii The vendors performs specific, limited tax and insurance monitoring functions for criterion 1122(d)(4)(xiii).
